486 So. 2d 688 (1986)
Robert NICHOLSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 84-2470.
District Court of Appeal of Florida, Third District.
April 15, 1986.
Bennett H. Brummer, Public Defender, and Henry H. Harnage, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., and Mark J. Berkowitz, Asst. Atty. Gen., for appellee.
Before HENDRY, HUBBART and DANIEL S. PEARSON, JJ.
PER CURIAM.
In view of the overwhelming and virtually uncontradicted evidence of guilt adduced below indicating beyond a reasonable doubt that the defendant Robert Nicholson committed a sexual battery on his six-year-old stepdaughter in violation of Section 794.011(2), Florida Statutes (1983), we conclude that: (a) the sparse and inadmissible similar crimes testimony which was inadvertently elicited at trial by both the state and the defense, and (b) the improper questioning of one witness by the state and improper remarks of the prosecutor in final argument to the jury, were entirely harmless errors which had no real impact on the outcome of this case. Stated differently, the above errors complained of, even if they had not occurred, would have made no difference whatever in the ultimate and inevitable outcome of this case. This being so, we are required by Section 924.33, Florida Statutes (1983), to affirm the final judgment of conviction and sentence under review  although, of course, we do not condone the errors complained of, and in a closer case on the issue of guilt or innocence, a different result might very well obtain. See State v. Murray, 443 So. 2d 955, 956 (Fla. 1984); Darden v. State, 329 So. 2d 287, 289-91 (Fla. 1976), cert. dismissed, 430 U.S. 704, 97 S. Ct. 1671, 51 L. Ed. 2d 751 (1977); Zamot v. State, 375 So. 2d 881, 882-83 (Fla.3d DCA 1979); Hamilton v. State, 356 So. 2d 30 (Fla.3d DCA), cert. denied, 364 So. 2d 885 (Fla. 1978); Cochran v. State, 280 So. 2d 42 (Fla. 1st DCA 1973); Feldman v. State, 194 So. 2d 48 (Fla. 4th DCA 1967). The final judgment of conviction and sentence under review is, in all respects
Affirmed.